Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 01/06/2021.  
The information disclosure statement/s (IDS/s) submitted on 01/06/2021 and 06/07/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 01/06/2021 are acceptable.
Claims 1-9 are pending and have been examined.

Allowable Subject Matter
Claims 1-9 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an AC input filter including a third capacitor connected between the other 15terminal of the switch and the neutral point line 5a computing unit that obtains a first voltage that is a sum of terminal-to-terminal voltages of the first and second capacitors and a second voltage that is a difference between terminal-to-terminal voltages of the first and second capacitors, based on detection results of the first and second voltage detectors; a first control unit, wherein 10in a sound state of the AC power supply, the first control unit controls the converter such that the first voltage becomes a first reference voltage and the second voltage is eliminated, and in a power failure of the AC power supply, the first control unit stops the converter when an absolute value of the second voltage is 15smaller than a predetermined threshold voltage, and controls the converter to reduce the second voltage when an absolute value of the second voltage is larger than the predetermined threshold voltage; and a second control unit that controls the DC voltage converter such that the first voltage becomes the first reference voltage and the second voltage is eliminated, in a 20power failure of the AC power supply”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The closest prior art listed on the form 892 and not specifically relied upon is considered related to applicant’s disclosure to further show the general state of the art. Sato (US 2011/0134672 A1) discloses an uninterruptible power supply apparatus, but is silent on a neutral point line connected to a neutral point terminal of a three-phase four- wire AC power supply.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/ Primary Examiner, Art Unit 2839